Picture 1 [pacb-20161231xex10_48g001.jpg]

﻿

﻿

November 21, 2007

﻿

Kevin CorcoranPicture 1777 [pacb-20161231xex10_48g002.jpg]

5338 Sayre Ave.Picture 1778 [pacb-20161231xex10_48g003.jpg]

Fremont, CA 94536

﻿

Dear Kevin,

﻿

On behalf of Pacific Biosciences, I am pleased to offer you a position as Vice
President, Software Development. You will report to Michael Phillips, VP
Development.

﻿

You will receive a salary of $200,000 annually, paid twice monthly according to
Pacific Biosciences payroll schedule. For the first three years of your
employment with us, we will be offering you a bonus of $30,000 annually with
terms and goals to be set quarterly. This bonus will be paid twice monthly and
included in your payroll checks.

﻿

We will also be granting you a stock option of 225,000 shares of common stock.
The size of this option represents approximately .6% of the company. This stock
option must be approved by our Board of Directors, which will vote on this in
the next meeting of the Compensation Committee of the Board, or its delegates,
after your start date. The option will vest over a four-year period with the
first 25% vesting upon the first anniversary of your start date and the
remainder vesting at 1/48th of the shares for each month thereafter.

﻿

We will be offering you our standard benefits package.

﻿

We will also be offering you 15 days vacation, up to 10 days of sick time, and
designated company holidays. The terms of our time off with pay policies are
outlined in our employee handbook.

﻿

Your employment with Pacific Biosciences is for an indefinite term. In other
words, the employment relationship is "at will," and you have the right to
terminate that employment relationship at any time for any reason. Also,
although I hope that you will remain with us and be successful here, Pacific
Biosciences must, and does, retain the right to terminate the employment
relationship at any time for any reason. This “at will" employment relationship
can only be modified in writing by an authorized officer of Pacific Biosciences.
This paragraph contains the entire agreement between



--------------------------------------------------------------------------------

 

you and Pacific Biosciences regarding the right and ability of either you or
Pacific Biosciences to terminate your employment with Pacific Biosciences.

﻿

You represent that the performance of your duties in the position described
above will not violate the terms of any agreements you may have with others,
including your former employer. You also understand that you are not to bring to
or use at Pacific Biosciences any trade secrets of your former employer.

﻿

Your employment is also conditioned upon your agreement and execution of Pacific
Biosciences attached Invention, Assignment and Confidentiality Agreement. You
must also provide proof of your ability to legally work within the United States
on your first day of employment with Pacific Biosciences. Your employment is
also conditional upon your passing our background check.

﻿

Please sign the bottom of this letter to accept this offer and return the
original to me. If we do not receive back confirmation of your acceptance by
November 28, 2007 this offer will terminate.

﻿

Pacific Biosciences is committed to hiring employees like you that have the
courage, creativity, and experience to develop new ideas for new markets.

﻿

We look forward to your joining us!

﻿

Sincerely,

﻿

Picture 4 [pacb-20161231xex10_48g004.jpg]

﻿

﻿

Lisa Blos-Johnson

VP HR

Pacific Biosciences

﻿

﻿

﻿

Picture 2 [pacb-20161231xex10_48g005.jpg]

Picture 3 [pacb-20161231xex10_48g006.jpg]

Employee Acceptance

Start Date

﻿

﻿

﻿



--------------------------------------------------------------------------------